DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROVITO (U.S. Publication 2018/0063150) in view of Applicant’s Admitted Prior Art ( hereafter “AAPA”) entitled “How to Make Nest’s Thermostat You Smart Home Hub”.
Regarding claims 1, 6, 14 and 18,
ROVITO teaches a system for controlling and securing smart devices within a unit of a multi-family residential or commercial property, the system comprising: 
a hub (30) comprising: 
one or more processors ([0040] teaches that automation hub 30 includes an automation engine 31); 
a memory communicatively coupled to the one or more processors ([0040] teaches “The automation hub 30 also includes a memory or data store”); 
a first interface configured to communicatively couple the one or more processors to a property management platform (20) for a multi-family residential or commercial property ([0061] teaches that interface engine 21 of management platform 20 can be configured with other elements to monitor the status of automation devices in various rental units) via a wide area network (WAN) communication link ([0041] teaches that the communications interfaces 32 of the automation hub 30 can communicate with the automation environment 20 over the network 40; [0045] teaches that the network 40 can include the Internet, intranets, extranets, wide area networks (WANs), or any combinations thereof); and 
a second interface configured to communicatively couple the one or more processors to a smart door lock via a non-WAN communication link ([0040] teaches that to set the operating parameters of the automation devices 60-63, the automation engine 31 can communicate with the automation devices 60-63 using the communications interfaces 32 according to either wired or wireless communications standards and/or protocols, such as ZigBee®, Z-Wave® and others; [0010] and [0042] teach that automation devices include a door lock), and
 where the one or more processors are configured to:
receive control information from the property management platform via the WAN communication link([0024] teaches that the interface engine 21 can enable or disable certain features or functions of the automation devices 60-63; [0073] teaches that the management engine 22 can send instructions to one or more automation hubs), the control information including a request for a status check associated with a smart door lock ([0024] teaches that the interface access engine 23 is also configured to evaluate status data; [0044] teaches that the automation devices 60-63 can also communicate various types of status data back to the automation hub 30, and which is then communicated by the automation hub 30 to the automation environment 20), where the plurality of smart devices includes the smart door lock ([0010] teaches that the automation systems can include automated locks);
 transmit a command derived from the control information to the smart door lock via the non-WAN communication link, the command configured to retrieve status information ([0049] teaches that the automation environment 20 and the automation hub 30 can work in concert together to command certain ones of the home automation devices 60-63 based on various factors including the communications capabilities of the home automation devices 60-63, said capabilities corresponding at least in part to “status information”); 
receive the status information from the smart door lock via the non-WAN communication link, and transmit the status information to the property management platform via the WAN communication link ([0044] teaches that the automation devices 60-63 can also communicate various types of status data back to the automation hub 30, and which is then communicated by the automation hub 30 to the automation environment 20).
ROVITO fails to expressly teach that the hub (3) is a smart thermostat.
The AAPA teaches that hub functionality may be incorporated into a smart thermostat (see pages 2 of 9 through 4 of 9) such that the learning thermostat may be further utilized in integrating a plurality of compatible devices. The AAPA teaches that the thermostat hub may be programmed to run routines, react to triggers, or pass commands to other devices in your home. 
Before the effective filing date of the invention, it would have been obvious to modify the hub of Rovito per the teachings of the AAPA article, modifying the thermostat of Rovito such that it includes the operational function of the hub, since the AAPA teaches that the smart thermostat may not only turn on the heat and A/C when needed, but may also operate as the center of a smart home ecosystem.
Regarding claims 2 and 3,
Rovito teaches that the one or more processors are further configured to:
receive second control information from the property management platform via the WAN communication link, the second control information indicating to lock the smart door lock and transmit a lock command derived from the second control information to the smart door lock via the non-WAN communication link, the lock command configured to transition a state of the smart door lock to a locked state where the lock command comprises an actuation command to actuate a locking mechanism of the smart door lock to transition the smart door lock to the locked state ([0041] teaches that the communications interfaces 32 of the automation hub 30 can include one or more physical layer communication devices for data communications with the automation environment 20 over the network 40; [0071] teaches that the automation management instructions can include instructions to direct the operations of the automation devices 60-63, for example, among others, to lock or unlock doors).
Regarding claims 4 and 15,
Rovito teaches that the one or more processors are further configured to: receive third control information from the property management platform via the WAN communication link, the third control information indicating to unlock the smart door lock; and transmit an unlock command derived from the third control information to the smart door lock via the non-WAN communication link, the unlock command configured to transition a state of the smart door lock to an unlocked state ([0003] teaches that home or building automation includes the control and automation of a door lock; [0029] teaches that the automation data 25 includes data related to the features and functions of the connected or automation devices 60-63 at the dwelling 50 such as the state of doors (e.g., locked, unlocked, etc.); [0071] teaches that the automation management instructions can include instructions to direct the operations of the automation devices 60-63, for example, among others, to lock or unlock doors).
Regarding claim 5,
Rovito teaches that the status information indicates whether a current state of the smart door lock is a locked state or an unlocked state ([0029] teaches that the automation data 25 includes data related to the features and functions of the connected or automation devices 60-63 at the dwelling 50 such as the state of doors (e.g., locked, unlocked, etc.))
Regarding claims 7 and 8,
Rovito teaches that the one or more processors are further configured to: receive fourth control information from the property management platform via the WAN communication link, the fourth control information including one or more thermostat parameters; and generate one or more thermostat commands configured to modify one or more operational thermostat settings based on the fourth control information where: the one or more operational settings control a temperature setting, a thermostat operating mode, or both; and the thermostat operating mode is configurable to change between a heating mode, a cooling mode, and an off mode ([0029] teaches that the automation data 25 can include data related to the thermostats (e.g., current and set-point temperatures, schedules, etc.); [0071] teaches that automation management instructions can include instructions to direct the operations of the automation devices 60-63, for example to change the settings on thermostats, etc.; [0082] teaches automation devices can be set to automatically turn off).
Regarding claims 9, 10 and 17,
Rovito teaches that the one or more processors are further configured to: receive fifth control information from the property management platform via the WAN communication link, the fifth control information identifying a smart light fixture of the plurality of smart devices and including information indicating an instruction to turn off the smart light fixture or turn on the smart light fixture; generate one or more light fixture commands configured to turn off the smart light fixture or turn on the smart light fixture based on the fifth control information; and transmit the one or more light fixture commands to the smart light fixture via the non-WAN communication link([0003] teaches that home or building automation includes the control and automation of lighting; [0029] teaches that the automation data 25 includes data related to the features and functions of the connected or automation devices 60-63 at the dwelling 50 such as turning lights on and off); where: the fifth control information comprises scheduling information that identifies a first time and a second time that is different from the first time; the first time corresponds to a time to turn on the smart light fixture and the second time corresponds to a time to turn off the smart light fixture; and the one or more light fixture commands comprise a first light fixture command to turn on the smart light fixture at the first time and a second light fixture command to turn off the smart light fixture at the second time([0003] teaches that the home or building automation includes the control and automation of lighting, corresponding to a commands at a first and a second time, as is well understood in the art) .
Regarding claim 12,
Rovito teaches that the non-WAN communication link comprises at least one of a Wireless Fidelity (Wi-Fi) communication link, a ZigBee communication link, a Bluetooth communication link, and a Bluetooth Low Energy (BLE) communication link([0040] teaches that the hub 30 shall interface via standards and/or protocols, such as ZigBee®, Z-Wave® and others).
Regarding claim 16,
Rovito teaches receiving, by the one or more processors, third control information from the property management platform via the WAN communication link, the third control information identifying the smart door lock and indicating to unlock the smart door lock; generating, by the one or more processors and based on the third control information, an unlock command configured to transition a state of the smart door lock to an unlocked state; and transmitting, by the one or more processors, the unlock command to the smart door lock via the non-WAN communication link ([0041] teaches that the communications interfaces 32 of the automation hub 30 can include one or more physical layer communication devices for data communications with the automation environment 20 over the network 40; [0071] teaches that the automation management instructions can include instructions to direct the operations of the automation devices 60-63, for example, among others, to lock or unlock doors).
Claim(s) 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROVITO (U.S. Publication 2018/0063150) in view of Applicant’s Admitted Prior Art ( hereafter “AAPA”) entitled “How to Make Nest’s Thermostat You Smart Home Hub” and further in view of GERSTBERGER (U.S. Patent 11,349,707), as supported by at least [0232] of provisional application 62/641624.
Regarding claims 13, 19 and 20,
ROVITO and the AAPA fails to expressly teach that the WAN communication link comprises a low-power, wide area network (LPWAN) communication link; the LPWAN communication link comprises at least one of a narrowband-Internet of Things (NB-IoT) communication link, a Sigfox-based communication link, and a Weightless communication link; or the WAN communication link comprises a Long Range (LoRa) wide area network (LoRaWAN) communication link.
GERSTBERGER teaches in “The hub device 1112, the VA device 1130, the sensors 1114, the automation devices 1116… may use one or more communication protocols, including either or both of wired and wireless protocols, including but not limited to …a low power wide-area networks (LPWAN), such as a chirp spread spectrum (CSS) modulation technology network (e.g., LoRaWAN), an Ultra Narrow Band modulation technology network (e.g., Sigfox, Telensa, NB-IoT, etc.), RingNet, and/or the like.)
	Before the effective filing date of the invention, it would have been obvious to further modify the Rovito system so as to utilize the communication protocols described in claims 11-13, since any of the further communication protocols shall predictably provide a means of communication between system components and may furthermore be implemented without undue experimentation.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROVITO (U.S. Publication 2018/0063150) in view of Applicant’s Admitted Prior Art ( hereafter “AAPA”) entitled “How to Make Nest’s Thermostat You Smart Home Hub” and further in view of CAHILL (U.S. Publication 2019/0043289), as supported by at least [0232] of provisional application 62/641624.
Regarding claim 11,
ROVITO and the AAPA fail to expressly teach the system of claim 1, where the smart door lock comprises an offline door lock.
CAHILL teaches a smart door lock comprising an offline door lock ([0006] teaches an offline door lock system that allows a plurality of locks to have temporary, direct communication to a server through a Lock Updater).
	Before the effective filing date of the invention, it would have been obvious to further modify the Rovito system per the teachings of Cahill, also including operation with an offline door lock, for the purpose of integrating a lock which is easily installable, easily updatable, secure, user friendly, and energy-efficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/DIONNE PENDLETON/Primary Examiner, Art Unit 2689